COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
BMC WEST CORPORATION,                           )
                                                                              )            
No.  08-03-00122-CV
Appellant,                          )
                                                                              )                  Appeal from the
v.                                                                           )
                                                                              )          
County Court at Law #7
OSCAR ORNELAS, JR. and M.C.
ORNELAS,   )
                                                                              )         
of El Paso County, Texas
Appellees.                          )
                                                                              )              
(TC# 99-2330)
                                                                              )
 
MEMORANDUM   OPINION
 
This is an
interlocutory appeal taken from the trial court=s
order denying arbitration.  Pending
before the Court is the Appellant=s
motion to dismiss this appeal pursuant to Texas Rules of Appellate Procedure
42.1(a)(1), which states:
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
(1)        On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.
 




Appellant has complied with the
requirements of Rule 42.1(a)(1). 
Appellant represents to the Court that the parties in the underlying
case have settled all matters raised therein and that the issue in this appeal,
whether the case should have been heard by an arbitrator, is now moot.  We have considered this cause on the
Appellant=s motion
and conclude that the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
 
 
April
24, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.